7 N.Y.3d 749 (2006)
ERIC PARKER, Appellant,
v.
MOBIL OIL CORPORATION et al., Respondents, and
ISLAND TRANSPORTATION CORPORATION et al., Defendants and Third-Party Plaintiffs-Respondents.
EXXON MOBIL CORPORATION et al., Third-Party Defendants-Respondents.
Court of Appeals of New York.
Submitted June 26, 2006.
Decided June 29, 2006.
Motion by City of New York et al. for leave to file a brief amici curiae on the appeal herein granted. Two copies of the brief may be served and 24 copies filed within 10 days.